Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on March 23, 2021 has been entered. Claims 1-2 remain pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JPS63-11643A with provided Espacenet machine translation) hereinafter Asano, in view of Ichitani, Pouget, and Davis with further evidentiary reference to Chaudhury.
Ichitani (JP2014-189844 with provided Espacenet machine translation) hereinafter Ichitani.
Pouget et al. (US PG Pub 2012/0261036) hereinafter Pouget.
Davis et al. ASM International Handbook Committee. (1991). ASM Handbook, Volume 04 - Heat Treating - 63.2.4.1 Natural Aging. (pp. 860-869). ASM International hereinafter Davis.
Chaudhury. ASM International Handbook Committee. (2008; 2010). ASM Handbook, Volume 15 - Casting - 51.2 Solution Heat Treatment. (pp. 404). ASM International hereinafter Chaudhury
As to claim 1, Asano discloses an aluminum alloy with the composition laid out in the table below:
Element
Claim 1 limitation (all in mass %)
Ranges from abstract of JPS63-11643 (mass %)
Example 1 from Table 1
Cu
2.5 – 3.3 %
2.5 - 4.0 %
2.5 %

1.3 – 2.5 %
1.0 - 2.0 %
1.5 %
Ni
0.5 – 1.1 %
0.8 - 3 %
1.1 %
Fe
0.5 – 1.5 %
0.8 – 1.5 %
1.1 %
Si
0.15 – 0.40 %
0.1 - 0.3 %
0.21 %
Zr
0.14 – 0.20 %
0.006 – 0.3 %
0.15 %
At least one of: Mn
Less than 0.30 %
0.1 – 0.3 %
0.25 %
At least one of: Ti
Less than 0.03 %
0.001 – 0.05 % (pg. 2, line 73)

Al
Remaining part and inevitable impurities
Balance
balance


Note that claim 1 has been amended to not only change the ranges of Mn and Ti, but also to make their inclusion optional though the use of “at least one of” language. As both ranges include 0, this is not being interpreted as requiring one of the two to be present in the composition and to thereby not be changing the overall scope outside the changes in the ranges. Upon amendment, applicant is cautioned against the possible introduction of new matter by requiring the presence of one of these two elements.

So the disclosed ranges in Asano overlap the claimed ranges and Example 1 from Table 1 of Asano anticipates the claimed ranges (Asano, Table 1). Therefore the claimed ranges are obvious in light of Asano.
However, Asano does not disclose where on a cross-section of the aluminum alloy extruded material, a grain diameter of an intermetallic compound is 20μm or less in equivalent circle diameter; density of an intermetallic compound whose grain diameter is 0.3 to 20μm in equivalent circle diameter is 5x103 piece/mm2 or more; and, an average grain diameter of sub-crystal grains is 20μm or less in equivalent circle diameter.
However, Asano in combination with Ichitani, Pouget, Davis, and Chaudhury disclose the claimed method of making the aluminum alloy extruded material, see claim 2 rejection below.
or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Asano in combination with Ichitani, Pouget, Davis, and Chaudhury disclose the same composition as well as the substantially identical method of making the aluminum alloy extruded material, see claim 2 rejection below, there is a prima facie case that a cross-section of aluminum extruded product would contain a grain diameter of an intermetallic compound is 20μm or less in equivalent circle diameter; density of an intermetallic compound whose grain diameter is 0.3 to 20μm in equivalent circle diameter is 5x103 piece/mm2 or more; and, an average grain diameter of sub-crystal grains is 20μm or less in equivalent circle diameter.

As to claim 2, Asano discloses a method of making components from the aluminum alloy containing components and component ratios shown in Table 1 (Asano, pg. 3, lines 3-4 of that page). Asano discloses that the aluminum is melted by a usual method, cast into a billet, subjected to a homogenization treatment, and extruded at an extrusion temperature of 450°C (Asano, pg. 3, lines 4-6 of that page). Asano discloses that a round bar test piece was prepared and subjected to T6 treatment (Asano, pg. 3, line 7 of that page). 
Chaudhury is the ASM Handbook, more specifically the section on heat treatments (Chaudhury, title). Chaudhury teaches that a T6 heat treatment temper involves Solutionizing, quenching, and artificially aging (Chaudhury, Table 1, pg. 404). 
Thus, the method of Asano would involve the steps of homogenization, extrusion at 450°C, solution treatment followed by quenching as well as an artificial aging treatment.

However, Asano does not explicitly disclose where the ingot is homogenized at 400 to 500°C, cooling the ingot from the temperature of the homogenizing treatment to 200°C or less at an average cooling speed of 0.01°C/s or more, nor where the aging treatment is carried out at 160 to 220°C. 
Ichitani relates to a heat resistant aluminum alloy (Ichitani, abstract). Ichitani teaches a composition consisting of Cu of 2.8 mass% to 4.5 mass% in percentage content, Mg of 1.4 mass% and 2.4 mass% in percentage content, Fe of 1.1 mass% to 2.0 mass% in percentage content, Ni of 1.2 mass% to 2.0 mass% in percentage content, Si of 0.1 mass% to 0.90 mass% in percentage content, and Ti of 0.01 mass% to 0.20 mass% in percentage content, the percentage contents of Mn, Cr, Z, Sc being limited to less than 0.1 mass%, and the balance Al with inevitable impurities (Ichitani, abstract). Ichitani teaches a method of making the alloy comprising the steps of casting an ingot, three step homogenization, hot working, solution treatment, quenching, and artificial aging (Ichitani, paragraph [0029]). Ichitani teaches that the homogenization treatment is performed under the following conditions in a temperature range of 450 °C or more and less than 500 °C for 1 hour or more (Ichitani, paragraph [0033]). Ichitani teaches after the homogenization treatment is completed, the mixture is cooled to room temperature or a predetermined temperature (Ichitani, paragraph [0037]). Ichitani discloses that the cooling rate is not limited but a cooling rate of 1 °C/min or more is preferred (Ichitani, paragraph [0037]). 
Ichitani further teaches that after the solution treatment step and the subsequent quenching step are completed, an artificial aging treatment is performed to increase the material strength of the aluminum alloy and improve the heat resistance (Ichitani, paragraph 170 ° C. or more and 210 ° C. or less for 5 hours or more (Ichitani, paragraph [0044]).
As Asano discloses performing a homogenization treatment and an aging treatment, one of ordinary skill would naturally look to the art to determine the steps and parameters to carry out the method that is already broadly disclosed in Asano. Thus, as Asano and Ichitani relate to similar aluminum alloys and similar methods of making components from said alloys, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a homogenization temperature of 450 °C or more and less than 500 °C, a cooling rate after homogenization of 1 °C/min or more and an aging treatment in the temperature range of 170 ° C. or more and 210 ° C. or less as taught by Ichitani into the method of homogenizing and aging an aluminum part disclosed by Asano, thereby engaging in simple substitution of one known element for another to obtain predictable results (See MPEP 2141(III)). 

Asano also does not explicitly disclose processing the intermediate extruded material with stretch levelling at 2 to 4% strain within 48 hours after the solution treatment and quenching.
Pouget relates to an Al-Cu-Mg aluminum alloy and its manufacturing process (Pouget, abstract). Pouget teaches to prepare the alloy, casting in the form of slabs or billets, optionally homogenization, hot working, solution heat-treatment, quenching, optionally cold working and aging (Pouget, paragraph [0083]; see also claims 9-11 which disclose process parameters). Pouget teaches that in some instances, the cold working may not improve the mechanical properties (Pouget, paragraph [0090]); for example as in the manufacture of certain products such as bolts, screws and rivets, it is difficult to carry out cold working after solution heat-treatment and quenching (Pouget, paragraph [0101]). Pouget teaches that in these situations, the product 

As Pouget and Asano relate to similar aluminum alloys and Pouget teaches using both T6 and T8 tempers on these types of alloys (Pouget, paragraph [0115]), it would have been obvious to one of ordinary skill in the art at the time of filing to add stretching with a permanent elongation of 2% to 5% as taught by Pouget to Asano’s process of making an aluminum alloy to improve the mechanical resistance of the alloy (Pouget, paragraph [0089]).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed % range for strain would be obvious in light of the disclosed closely overlapping range in Pouget. 

However, Pouget does not teach conducting the stretching within 48 hours of the solution treatment and quenching. 
decrease in elongation that occurs just a few days after quenching). Davis also teaches that immediately after being quenched, most aluminum alloys are nearly as ductile as they are in the annealed condition. Consequently, it is often advantageous to stress relieve parts by working the metal immediately after quenching (Davis, pg. 867, right column, first paragraph under Stress Relief). 
Since Pouget and Asano are silent upon the time period for conducting stretching, one of ordinary skill in the art would naturally turn to a reference book like the ASM handbook to determine the timeframe for carrying out the process. Since Davis teaches that ductility decreases rapidly after quenching due to natural aging (Davis, Fig. 21 on pg. 862), it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of conducting the stretching step immediately after the quenching step as taught by Davis to the process disclosed by Asano and Pouget, to conduct the stretch leveling before the natural aging process reduces the intermediate product’s ductility. Immediately after quenching would be within the claim requirement of the stretching being performed within 48 hours.

Response to Arguments
Applicant’s arguments, see pages 3-4, filed March 23, 2021, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 have been fully considered and are persuasive.  
While it is agreed that Asano is directed to a T6 temper and does not teach cold working such as stretching, in the new rejection above Pouget discloses that T6 and T8 tempers are known in the art to be applied to the sorts of Al-Cu-Mg alloys disclosed in Asano and currently claimed invention. Thus, it would be obvious to one of ordinary skill in the art to apply a T8 temper (i.e. add a stretching step) to the alloy disclosed in Asano and thereby achieve the claimed intermetallic compounds in claim 1. 
While applicant argues that applying cold working to different alloys does not result in the same physical properties (Applicant’s remarks, pg. 4), that is not the current situation. Asano discloses the instantly claimed composition as well as a T6 temper applied to said composition. Pouget discloses that both T6 and T8 tempers can be applied to this type of Al-Cu-Mg alloys. Therefore the combination of those two references to reach a T8 temper would produce the claimed structure in claim 1. 
Further, applicant’s cited reference supplied on 3/23/21 does not teach away from this combination but instead invites it. The reference notes that “alloys of the 2XXX series are particularly responsive to cold work between quenching and aging” and that this produces “strength improvements” in the alloy (1st paragraph of Thermomechanical Aging section). Thus a person of ordinary skill would be motivated to add a step of cold working to a 2XXX series alloy to achieve strength improvements. Certainly this is the knowledge that is also gleaned from the Pouget reference teaching using both T6 and T8 tempers in relation to these sorts of Al alloys. Thus applicant’s arguments that it would be somehow improper to combine cold work 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733